HOOK, Circuit Judge.
The plaintiff in error complains of a conviction and sentence for violating Act March 1, 1S95, c. 145, 28 Stat. 693, by introducing intoxicating liquor from Texas into a part of the state of Oklahoma which was formerly Indian Territory. The circumstances are similar to those of the case of Jim Chancellor, No. 4425, 237 Fed. 193, - C. C. A. -, decided at this term. The evidence against the present plaintiff in error was so much more direct and convincing that it need not he referred to in detail. The other questions of law are the same and are accordingly found against him.
The sentence is affirmed.